Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: On Figure 2; parts 130, 131 and 132 are shown but those numbers are not mentioned on the Specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
On paragraphs 16 and 32 it reads “a maximum width of 0.25 to approximately 0.5 mm”. The “maximum width” has to be a single value, not a range. The Examiner is unclear if the width would be on the mentioned range or if the maximum width would be 0.5 mm.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 to 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6:
The claim on the second and third line reads: “a maximum width of 0.25 to 0.5 mm”. This in unclear since the maximum width has to be a single value and not a range.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 to 3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiyama (US 5118002).
Regarding Claim 1:
Sugiyama discloses a packaging tray, produced from a thermoformed plastics sheet (Figure 4-2C, container 1, Column 4, lines 30-31), with a base, sidewalls and a sealing edge which is formed peripherally on the upper side of the sidewalls (Figures 4-2A to 4-2E show the sidewalls, base not numbered and Flange 11 that can be considered the sealing edge)  and onto which a sealing film (Figures 7-1 and 7-2, cover 2) can be placed and can be bonded to the sealing edge, wherein the sealing edge is formed with a contact surface, which is provided for supporting the sealing film, with a profiling in the form of projections in each case forming part of the contact surface and with depressions which run between adjacent projections and interrupt the contact surface (Figures 4-2A to 4-2E, and additionally Figure 9-2C shows an additional not numbered round protrusion, so protrusions 3-2 and the round protrusion will be considered projections and the annular portion between them will be considered a depression between adjacent protrusions that interrupts the contact surface), wherein the depressions in each case define a receiving volume.
 
Regarding Claim 2:
Sugiyama discloses that the projections are formed by ribs (protrusions 3-2 can be considered “ribs”).

Regarding Claim 3:
Sugiyama discloses that the depressions are in the form of parallel grooves which run around the sealing edge and between each of which a projection in the form of a rib runs (Figures 4-2A to 4-2E, and Figure 9-2C show the depressions and the ribs being parallel). 

Regarding Claim 5:
Sugiyama discloses that the depressions, as viewed in cross section, widen toward the contact surface (Figures 4-2A to 4-2E, and Figure 9-2C show the depressions widening towards the contact surface).

Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akazawa (US 5176314).
Regarding Claim 1:
Akazawa discloses a packaging tray, produced from a thermoformed plastics sheet (The containers are made by vacuum molding, a way of thermoforming and the dents are made by ultrasonic abrasion), with a base, sidewalls and a sealing edge which is formed peripherally on the upper side of the sidewalls (Figures 1, 2 show the sidewalls and base not numbered and Flange 2 that can be considered the sealing edge)  and onto which a sealing film (Figures 1 and 2, cover 3) can be placed and can be bonded to the sealing edge, wherein the sealing edge is formed with a contact surface, which is provided for supporting the sealing film, with a profiling in the form of projections in each case forming part of the contact surface and with depressions which run between adjacent projections and interrupt the contact surface (Figures 2, 3, Microdents 7 can be considered depressions and in-between them are not numbered round protrusion that will be considered projections, the Microdents 7 interrupt the contact surface), wherein the depressions in each case define a receiving volume.

Regarding Claim 2:
Akazawa discloses that the projections are formed by studs or triangles (Figures 11B show different patterns of projections and depressions).

Regarding Claim 4:
Akazawa discloses that the sealing edge has a width of 5 mm (See examples 5 and 6) and, as viewed over the width of the sealing edge, there are 10 to 30 depressions (Figure 3 shows over 10 depressions but less than 30).

Regarding Claim 5:
Akazawa discloses that the depressions, as viewed in cross section, widen toward the contact surface (Figure 3 show the depressions widening towards the contact surface).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Akazawa (US 5176314).
Regarding Claim 6:
Akazawa discloses that the depressions, as viewed in cross section, have a depth of 0.1 to 0.4 mm (The depth should be between 1 to 10 times the thickness of the cover, but also less than 1/5T, where T is the thickness of the flange, a typical cover indicated as 0.02 mm, and for a typical flange of a thickness of 0.8 mm the maximum depth would be about 0.25 mm, Examples 1 and 3 disclose a depth of 0.120 mm), a maximum width of 0.25 to 0.5 mm (As shown on the examples, Pitch intervals can be 0.4 to 0.6 mm but are also dependent on other factors like the size and thickness of the container).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to have depressions of 0.1 to 0.4 mm of depth and a maximum width of 0.25 to 0.5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Regarding Claim 8:
As discussed above Akazawa discloses the invention as claimed, in particular that the thickness of the sealing film on the lid being 0.02 to 0.08 mm (On a particular Example 1 discloses a lid with a sealing film of a thickness of 0.08 mm and Example 6 another of 0.05 mm), and also discloses the thickness of the plastic sheet of the packaging tray of 0.25 mm on Example 6 and 0.75 mm on Examples 2 and 3). 
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to make the tray from a plastic of a thickness of 0.3 to 0.8mm and the sealing film from a with a thickness of 20 to 80 pm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (US 5118002) or Akazawa (US 5176314) as applied above, and further in view of Hatano (US 2007/0082151).
Regarding Claim 7:
As discussed above, both Sugiyama and Akazawa disclose the invention as claimed.
Neither Sugiyama nor Akazawa disclose that the plastics sheet and the sealing film are formed on the basis of polyethylene terephthalate.
Hatano teaches a similar container including a protrusion shaped as a rib and also both the plastics sheet and the sealing film are made of polyethylene terephthalate, the material is selected because it is excellent in transparency, flavor properties, and heat resistance in addition to shock resistance, and also have gas barrier properties… the material is broadly used as various kinds of containers (Paragraph 002).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Sugiyama or to Akazawa the teachings of Hatano and have both the plastics sheet and the sealing film made of polyethylene terephthalate if transparency, flavor properties, and heat resistance, shock resistance, and gas barrier properties are required.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular Pucci (IT 2018000009295) with filing date 10/09/2018 discloses a similar container with a plurality of depressions and ribs running parallel on the flange of the tray.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731